JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cv-06980-RGK-KS Date October 4, 2019

 

 

Title TORRES v. HONEYWELL, INC. et al.

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams (Not Present) Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Re: Plaintiffs’ Motion to Remand (DE 21);

Defendants’ Motion to Dismiss (DE 10); Plaintiff's Motion to Conduct
Jurisdictional Discovery (DE 22)

I. INTRODUCTION

On May 17, 2015, a Commander 114B aircraft crashed in Laughlin, Nevada, claiming the lives
of its three passengers and seriously injuring the pilot. Two years later, on May 12, 2017, Plaintiffs
Gregory Torres (“Torres”), individually and as executor of the estate of Diana Marie Soto (“Soto”);
Melinda C. Green (““Green’’), individually and as executrix of the estate of Evelyn C. Walker (“E.
Walker”),! and; Samantha Walker Perry (“Perry”), individually and as personal representative of the
estate of James Dale Walker (“J. Walker”), (collectively, “Plaintiffs”) filed a Complaint in Los Angeles
Superior Court against fourteen Defendants: (1) Honeywell, Inc., (2) Honeywell International, Inc., (3)
Honeywell Aerospace, (4) Garrett by Honeywell, (5) Honeywell Turbo Technologies, (6) Honeywell
Engines & Systems, Inc., (7) Honeywell Engine Control Systems, (8) Approved Turbo Components,
Inc., (“Approved Turbo”), (9) Turbo 2000 Corporation, (10) Fine Line Designs, (11) Camarillo Aircraft
Service, (12) Fly In Vacations, (13) Aveo Corporations, (“Aveo”), and (14) Lycoming Engines
(“Lycoming”) (collectively, “Defendants”).

Plaintiffs’ Complaint alleges (1) strict liability; (2) negligence; (3) breach of express and implied
warranties; (4) fraud; (5) negligent misrepresentation; (6) negligent infliction of emotional distress
(“NIED”); (7) recklessness, outrageousness, willful and wanton misconduct; and (8) survival. On
August 12, 2019, Avco and Lycoming (collectively, the “Removing Defendants”) removed the action to
federal court based on diversity jurisdiction. In its notice of removal, Avco argued that although
Approved Turbo is a non-diverse party, its citizenship can be disregarded because it is a sham defendant.

 

! The Court notes that according to the Complaint, Green is suing in her individual capacity and as
executrix of the Estate of E. Walker. However, the Complaint does not establish how Green has standing
to sue in her individual capacity. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) (to
have standing, plaintiff must have suffered an injury in fact which is (a) concrete and particularized; and
(b) actual or imminent, not conjectural or hypothetical) (citations omitted). Thus, the Court considers
only the citizenship of E. Walker’s estate for purposes of diversity. See 28 U.S.C. § 1332 (c)(2).

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 5
JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cv-06980-RGK-KS Date October 4, 2019

 

 

Title TORRES v. HONEYWELL, INC. et al.

 

See Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998) (“fraudulently joined defendants
will not defeat removal on diversity grounds.”’)

Presently before the Court is Plaintiffs’ Motion to Remand. For the following reasons, the Court
GRANTS Plaintiffs’ Motion.

Il. FACTUAL BACKGROUND
Plaintiffs allege the following in their Complaint:

This case stems from a May 17, 2015, Commander 114B aircraft (“Aircraft”) crash. Torres was
the pilot of the Aircraft, which had three passengers onboard: Soto, J. Walker, and E. Walker. Soon after
departure, Torres realized the Aircraft was losing engine power and made an emergency off-airport
landing. The Aircraft hit the ground and slid for approximately 120 feet in the sand, during which time
all occupants were alive and conscious. However, the Aircraft began smoldering due to the hot engine
and fuel spilling beneath it. Torres directed the passengers to exit the Aircraft. However, the Aircraft
ignited, burning the occupants as they tried to exit. J. Walker perished as he and the other passengers
were trying to exit the Aircraft. Torres, Soto, and E. Walker were badly burned, but managed to exit the
Aircraft and were transported to the hospital. E. Walker and Soto died several days later. Torres
survived, but suffered severe burns and injuries. After the crash, an investigation revealed that the

engine power loss and subsequent fire were caused by a malfunction in the Aircraft’s turbocharger
(“Turbocharger”).

It. JUDICIAL STANDARD

28 U.S.C. § 1441(a) authorizes defendants to remove a case to federal court when the federal
court would have had original jurisdiction over the case. The removal statute is strictly construed against
a finding of removal jurisdiction. Gaus v. Miles, 980 F.2d 564, 566 (9th Cir. 1992). “If at any time
before final judgment it appears that the district court lacks subject matter jurisdiction, the case shall be
remanded . . . Federal jurisdiction must be rejected if there is any doubt as to the right of removal in the
first instance.” Jd. The party seeking removal bears the burden of establishing a federal court’s
jurisdiction. Gould v. Mutual Life Ins. Co. of N.Y., 790 F.2d 769, 771 (9th Cir. 1986).

IV. DISCUSSION

Plaintiffs set forth two primary arguments in support of the Motion. First, Plaintiffs assert that
Approved Turbo is not a fraudulently joined defendant; therefore, its presence in this case destroys

 

* In their Motion to Remand, Plaintiffs assert for the first time that (1) Torres was friends with decedents
E. Walker and J. Walker, (2) Torres and Soto were life partners, and (3) Torres was taken out of an
induced coma to provide a Do Not Resuscitate directive for Soto.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 5
JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cv-06980-RGK-KS Date October 4, 2019

 

 

Title TORRES v. HONEYWELL, INC. et al.

 

diversity. Second, Plaintiffs argue that the removal was improper because all Defendants did not consent
to the removal. Plaintiffs also request fees and costs for the time spent filing the present Motion, as well
as the time spent responding to Defendants’ pending Motion to Dismiss.

A. Fraudulent Joinder

“Fraudulent joinder” is a “term of art.” McCabe v. General Foods Corp., 811 F.2d 1336, 1339
(9th Cir. 1987). “Joinder of a non-diverse defendant is deemed fraudulent, and the defendant’s presence
in the lawsuit is ignored for purposes of determining diversity, if the plaintiff fails to state a cause of
action against a resident defendant, and the failure is obvious according to the settled rules of law.”
Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001) (internal citations omitted). The
removing party has the burden to establish fraudulent joinder “by clear and convincing evidence.”
Hamilton Materials, Inc. v. Dow Chemical Co., 494 F.3d 1203, 1206 (9th Cir. 2007).

Plaintiffs argue that Approved Turbo is not a fraudulent defendant because the Complaint alleges
three cognizable claims against it: (1) NIED; (2) recklessness, outrageousness, willful and wanton
misconduct; and (3) survival. The Court first considers Plaintiffs’ NIED claim.

To recover as a direct victim of NIED, the plaintiff must show that (1) defendant was negligent:
(2) plaintiff suffered serious emotional distress; and (3) defendant’s negligence was a substantial factor
in causing plaintiff's emotional distress. Molien v. Kaiser Found. Hosp., 27 Cal.3d 916, 925 (1980). To
recover for NIED on a bystander theory, the plaintiff must also show (1) a close relationship to the
injury victim; (2) presence at the scene of the injury-producing event at the time it occurs and awareness
that it is causing injury to the victim; and (3) emotional distress suffered as a result that is beyond what
would be anticipated in a disinterested witness. Thing v. La Chusa, 48 Cal.3d 644, 647 (1989). Under
California law, an estate cannot recover for NIED on behalf of a decedent, and Plaintiffs concede that
the personal representatives of the estates here cannot recover for NIED on either an individual or
representative basis. Martin v. California Dept. of Veteran Affairs, 560 F.3d 1042, 1050—51 (9th Cir.
2009). Accordingly, the remaining issue is whether it is obvious under settled state law that the
remaining plaintiff, Torres, cannot prevail on his NIED claim against Approved Turbo. Morris, Inc., 236
F.3d at 1067.

Here, “[e]ven if [Torres] did not plead facts sufficient to state a claim against [Approved Turbo],
Defendants have not established that [Torres] could not amend [his] pleading and ultimately recover
against [Approved Turbo] for [NIED].” See Padilla v. AT & T Corp., 697 F. Supp. 2d 1156, 1159 (C.D.
Cal. 2009). In the Complaint, Torres alleges that each Defendant (including Approved Turbo) breached
a duty owed to Torres, and that each Defendant’s breach directly and proximately caused the accident
and Torres’ resulting emotional distress. To the extent that Torres has not alleged facts sufficient to
establish Approved Turbo’s negligence, the Removing Defendants have not shown that Plaintiffs could
not amend the Complaint to remedy this defect. Indeed, in their Motion to Remand, Plaintiffs allege
several new facts regarding the crash and Torres’ resulting emotional distress which, if added to an

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 3 of 5
JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cv-06980-RGK-KS Date October 4, 2019

 

 

Title TORRES v. HONEYWELL, INC. et al.

 

amended complaint, would bolster Torres’ NIED claim. Accordingly, because the Removing Defendants
have not met their burden to show by clear and convincing evidence that it is obvious under settled state
law that Torres cannot prevail against Approved Turbo for NIED, the Court finds that Approved Turbo
is not a sham defendant and the Court cannot discount its citizenship. Ontiveros v. Michaels Stores, Inc.,
No. CV 12-09437 MMM FMOX, 2013 WL 815975, at *9 (C.D. Cal. Mar. 5, 2013) (“[A] non-fanciful
possibility of liability” precludes application of the sham-defendant doctrine); Padilla, 697 F. Supp. 2d
at 1159 (“Remand must be granted unless the defendant shows that the plaintiff ‘would not be afforded
leave to amend his complaint to cure [the] purported deficiency.””) (quoting Burris v. AT & T Wireless,
Inc., No. C 06-02904 ISW, 2006 WL 2038040, at *2 (N_D. Cal. July 19, 2006)).?

In light of the foregoing, the Court need not consider Plaintiffs’ remaining claims against
Approved Turbo. Because Approved Turbo is not a sham defendant, diversity is destroyed.

B. Consent to Removal

The rule of unanimity states that “all the defendants must join in the application for removal.”
Proctor v. Vishay Intertechnology Inc., 584 F.3d 1208, 1225 (9th Circuit) (citations omitted). “[F]iling a
notice of removal can be effective without individual consent documents on behalf of each defendant.
One defendant’s timely removal notice containing an averment of the other defendants’ consent and
signed by an attorney of record is sufficient.” Jd.

Because diversity is destroyed, the Court need not consider whether the Removing Defendants
complied with the rule of unanimity. However, the Court notes that the Notice of Removal fails to aver
that all Defendants consented to the removal here.

C. Attorneys’ Fees and Costs

Plaintiffs seek attorneys’ fees and costs associated with bringing the present Motion. Plaintiffs
contend that the Removing Defendants lacked an objectively reasonable basis for removal because it
knew Approved Turbo was not a fraudulent defendant. The Court disagrees.

“[A]bsent unusual circumstances, attorneys’ fees should not be awarded when the removing
party has an objectively reasonable basis for removal.” Martin v. Franklin Capital Corp., 546 U.S. 132,
136 (2005). Because no binding precedent directly foreclosed on the Removing Defendants’ basis for
removal, the Removing Defendants had an objectively reasonable basis to believe that the Court had
original jurisdiction over the action.

 

3 Avco argues that because Torres’ emotional damages are subsumed by his general negligence claims,
he cannot recover on a NIED theory. But Torres has not asserted a general negligence claim against
Approved Turbo; consequently, his emotional damages cannot be subsumed by it.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 4 of 5
JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cv-06980-RGK-KS Date October 4, 2019

 

 

Title TORRES v. HONEYWELL, INC. et al.

 

Accordingly, the Court denies Plaintiffs’ request for attorneys’ fees and costs.

V. CONCLUSION

For the foregoing reasons, the Court GRANTS Plaintiffs’ Motion to Remand and hereby
REMANDS this case to the Los Angeles Superior Court for all further proceedings. The Court DENIES

as moot Defendants’ Motion to Dismiss and Plaintiff's Motion to Conduct Jurisdictional Discovery.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 5 of 5
